United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-2068
                                    ___________

Latwon Whitby,                           *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the
      v.                                 * Eastern District of Arkansas.
                                         *
United Parcel Service, Inc.,             * [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                               Submitted: January 19, 2005
                                  Filed: January 26, 2005
                                   ___________

Before BYE, RILEY, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

      Latwon Whitby appeals the district court’s1 adverse grant of summary
judgment in his Title VII action. Whitby sued United Parcel Service, Inc., for
constructive discharge based on his African American race.

       Having carefully reviewed the record and considered the arguments Whitby
raises on appeal, we agree with the district court that the evidence of the working
conditions upon which Whitby based his lawsuit does not support a race-based

      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas.
constructive-discharge claim. See Jacob-Mua v. Veneman, 289 F.3d 517, 520 (8th
Cir. 2002) (summary judgment standard of review); Breeding v. Arthur J. Gallagher
& Co., 164 F.3d 1151, 1159 (8th Cir. 1999) (discussing constructive discharge).
Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________




                                       -2-